 

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

This Common Stock and Warrant Purchase Agreement, dated as of [      ], 201[  ]
(this “Agreement”), is entered into by and among RespireRx Pharmaceuticals Inc.
(the “Company”), a corporation incorporated in the state of Delaware, and the
undersigned persons and entities listed on the schedule of investors attached
hereto as Schedule I (the “Investors”). This Agreement is expected to be one of
several like agreements, collectively the “Common Stock and Warrant Purchase
Agreements.”

 

The Company and each of the Investors hereby agree as follows:

 

1. The Common Stock.

 

(a) Authorization of the Issuance of the Common Stock and Warrants. The Company
has authorized the issuance and sale of up to $1,150,000 of Common Stock and
Warrants in units comprised of (i) one share of the Company’s Common Stock, par
value $0.001 (“Common Stock”), and (ii) one warrant to purchase one additional
share of the Company’s Common Stock (as amended, restated or otherwise modified
from time to time pursuant to Section 7, “Warrant”), which are being sold
together. The Warrants shall be in substantially the form set out in Exhibit A
hereto and represent the right to purchase one share of Common Stock during the
Warrant exercise period at the Warrant exercise price per share of Common Stock
and are subject to a call provision, certain blocker provisions and with a
manner of exercise that includes, but is not limited to a cashless exercise
provision, as well as other terms, all as described in the form of warrant set
out in Exhibit A. References to an “Exhibit” or “Schedule” are references to an
Exhibit or Schedule attached to this Agreement unless otherwise specified.
References to a “Section” are references to a Section of this Agreement unless
otherwise specified.

 

(b) Issuance of Common Stock and Warrants. At each Closing provided for in
Section 1(c) in respect of a particular Investor, on the terms and subject to
the conditions hereof, the Company agrees to issue and sell to such Investor,
and such Investor agrees to purchase from the Company, shares of Common Stock
and Warrants equal in number to the investment amount (“Investment Amount”) set
forth opposite the respective Investor’s name on Schedule I divided by the
aggregate purchase price for (i) one share of Common Stock and (ii) one Warrant
to purchase one additional share of Common Stock (“Unit Purchase Price”). The
Unit Purchase Price shall be $1.00 per unit and shall be the same Unit Purchase
Price for all Closings (as defined below). The Warrants shall have a cash and a
cashless exercise provision and shall be exercisable at 110% percent of the Unit
Purchase Price which exercise price is $1.10 per share. The obligations of the
Investors to purchase the Common Stock and Warrants are several and not joint
obligations and no Investor shall have any liability to any Person for the
performance or non-performance of any obligation by any other Investor
hereunder. The aggregate Investment Amounts for the purchase of Common Stock and
Warrants hereunder shall not be subject to a minimum amount and shall not exceed
$500,000.

 

Investors shall have an unlimited number of exchange rights, which are options
and not obligations, to exchange their entire investment (and not less than the
entire investment) into one or more subsequent equity financings (consisting
solely of convertible preferred stock or common stock or units containing
preferred stock or common stock and warrants exercisable only into preferred
stock or common stock) that would be considered as “permanent equity” under
United States Generally Accepted Accounting Principles and the rules and
regulations of the United States Securities and Exchange Commission, and
therefore classified within stockholders’ equity, but excluding any form of debt
or convertible debt or any preferred stock redeemable at the discretion of the
holder (“Subsequent Equity Financings”). These exchange rights shall be
effective until the earlier of: (i) the completion of any number of Subsequent
Equity Financings that aggregate at least $15 million of gross proceeds, or (ii)
December 30, 2017. For clarity, an investor’s entire investment shall be the
entire Investment Amount (for purposes of the multiple described below) and all
of the Common Stock and Warrants purchased (for purposes of the exchange)
pursuant to this Agreement, however, if the Warrants have been exercised in part
or in whole on a cashless basis, then the Entire Investment Amount (for purposes
of the multiple described below) shall be the entire Investment Amount (for
purposes of the multiple described below) and all of the Common Stock initially
purchased pursuant to this Agreement plus any shares of Common Stock issued
pursuant to a cashless exercise and any Warrants remaining after such cashless
exercise (for purposes of the exchange), or, if the Warrants are exercised for
cash, then the entire investment shall be the entire Investment Amount plus the
amount of cash paid upon cash exercise (for purposes of the multiple described
below) and all of the Common Stock initially purchased pursuant to this
Agreement plus any shares of Common Stock issued pursuant to the cash exercise
and any Warrants remaining after such cash exercise (for purposes of the
exchange).

 

Investor Initials: ______________

 

 

   

 



At the time of a Subsequent Equity Financing, investors in this Offering will
have an exchange right to either: (a) retain the securities purchased in this
Offering or subsequently acquired in a Subsequent Equity Financing into which
they had previously exchanged, or (b) exchange the securities purchased in this
Offering or in a Subsequent Equity Financing into which they had previously
exchanged into the next Subsequent Equity Financing (assuming the next
Subsequent Equity Financing is one for which an exchange right is available).

 

The dollar amount (calculated as a ratio) used to determine the measurement
amount for the exchange into a Subsequent Equity Financing shall be 1.2 times
the entire Investment Amount described above. Under certain circumstances, as
described in Section 2(h), the multiple shall be 1.4 times the entire Investment
Amount described above.

 

There shall be a floor price of $1.00 per common share equivalent in any
exchange transaction.

 

(c) Closings; Use of Proceeds. The sale and purchase of the Common Stock and
Warrants to be purchased by the Investors shall take place at one or more
closings (each a “Closing” and collectively, the “Closings”) to be held at such
places and times as the Company and the applicable Investors may determine (each
a “Closing Date” and collectively “Closing Dates”). At each Closing, the Company
will deliver to each of the applicable Investors the Common Stock and the
Warrants to be purchased by such Investor dated the date of the Closing and
registered in such Investor’s name, against receipt by the Company of such
Investor’s Investment Amount from the escrow agent for the offering, for the
account of the Company by wire transfer of immediately available funds in
accordance with the Company’s and the placement agent’s (“Placement Agent”)
instructions. The Company may conduct additional Closings at the Company’s
option in the Company’s and Placement Agent’s sole discretion to be held at such
places and Closing Dates as the Company, the Placement Agent and the Investors
participating in such Closings may determine. The proceeds from the sale of the
Common Stock and Warrants shall be used for costs and expenses of the Company in
connection with research and development, general and administrative purposes,
and working capital. The final Closing shall be no later than September 29, 2017
unless extended until December 30, 2017.

 

(d) Investors shall have unlimited piggy-back registration rights with respect
to the Common Stock, and the Common Stock underlying the Warrants, unless such
Common Shares are eligible to be sold without volume limits under an exemption
from registration under any rule or regulation of the SEC that permits the
holder to sell securities of the Company to the public without registration.

 

2

Investor Initials: ______________

 



2. Representations and Warranties of the Company. The Company represents and
warrants to each Investor that, except as set forth on Schedule II hereto:

 

(a) Due Incorporation, Qualification. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where such qualification or license is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not reasonably be expected to have a
material adverse effect on the Company and its subsidiaries taken as a whole.

 

(b) Authority; Enforceability. The execution, delivery and performance by the
Company of this Agreement and each Warrant issued hereunder (collectively, the
“Transaction Documents”) and the consummation of the transactions contemplated
hereby and thereby (i) are within the corporate power of the Company and (ii)
have been duly authorized by all necessary corporate action on the part of the
Company. Each Transaction Document executed by the Company has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(c) Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not (i) violate the
Company’s Articles of Incorporation, Certificate of Incorporation, Bylaws or
other formation or charter documents, as applicable (as amended, the “Charter
Documents”), (ii) violate any material judgment, order, writ, decree, statute,
rule or regulation applicable to the Company; (iii) result in the breach of any
material provision of or in the acceleration of, or entitle any other person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound; or (iv) result in the creation or
imposition of any lien or encumbrance upon any property, asset or revenue of the
Company under any material agreement or instrument to which the Company is
bound.

 

(d) Litigation. As of the date of the initial Closing, no actions (including,
without limitation, derivative actions), suits, proceedings or investigations
are pending or, to the knowledge of the Company, threatened in writing against
the Company or the Company’s subsidiaries, if any, at law or in equity in any
court or before any other governmental authority.

 

(e) Title. The Company and the Company’s subsidiaries, if any, own and have good
and marketable title in fee simple absolute to, or a valid leasehold interest
in, all their respective real properties and good title to their other
respective assets and properties. Such assets and properties are subject to no
liens or encumbrances.

 

(f) Intellectual Property. The Company and the Company’s subsidiaries, if any,
own or possess sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information, processes
and other intellectual property rights necessary for its business as now
conducted and as proposed to be conducted, without any conflict with, or
infringement of, the rights of others. Since March 22, 2013, each employee of
the Company has executed, or will execute, a confidential information and
invention assignment agreement in favor of the Company. Since March 22, 2013,
the Company has entered into, or intends to enter into, an agreement containing
appropriate confidentiality and invention assignment provisions in favor of the
Company with each consultant to the Company that has or will have access to the
Company’s intellectual property.

 

3

Investor Initials: ______________

 



(g) Debt for Borrowed Money. As of the date of this Agreement, the Company does
not have any outstanding debt for borrowed money, other than as disclosed on
Schedule II.

 

(h) The Company and the Company’s subsidiaries hereby represent, warranty and
covenant that they have not, and so long as the Investor continues to have the
exchange right provided by Section 1(b) of this Agreement, neither the Company,
nor its subsidiaries, shall enter into a financing transaction pursuant to
Sections 3(a)(9) or 3(a)(10) of the Securities Act of 1933, as amended, or enter
into any equity, debt, convertible or equity-linked securities financing
arrangement having full-ratchet anti-dilution provisions without a floor or that
have an indeterminate number (and potentially infinite number) of shares
issuable pursuant to such provisions.

 

If the Company violates the representation, warranty and covenant in the
immediately preceding paragraph, the Company agrees that the clause in Section
1(b) describing the dollar amount (that may also be considered a ratio) shall be
amended to 1.4 rather than 1.2.

 

3. Representations and Warranties of Investors. Each Investor, for that Investor
alone, represents and warrants to the Company upon the acquisition of Common
Stock and Warrants as follows:

 

(a) Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement and the Transaction Documents constitute valid and
binding obligations of such Investor, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the enforcement of creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(b) Securities Law Compliance. Such Investor has been advised that the Common
Stock and the Warrants and the underlying securities have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
state securities laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. Such
Investor has not been formed solely for the purpose of making this investment
and is purchasing the Common Stock and Warrants to be acquired by such Investor
hereunder for its own account for investment, not as a nominee or agent, and not
with a view to, or for resale in connection with, the distribution thereof.
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same and Investor does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer, grant
any participation in or otherwise distribute all or any part of the Common Stock
or Warrants. Such Investor has such knowledge and experience in financial and
business matters that such Investor is capable of evaluating the merits and
risks of such investment, is able to incur a complete loss of such investment
without impairing such Investor’s financial condition and is able to bear the
economic risk of such investment for an indefinite period of time. Such Investor
is an accredited investor as such term is defined in Rule 501 of Regulation D
under the Securities Act or such investor, while not an accredited investor, is
able to make all other representations in this Section 2(b). Each Investor
further represents that such Investor has had the opportunity to (i) evaluate
the Company and its business prospects, (ii) review the Company’s filings with
the Securities and Exchange Commission (“SEC”) (iii) ask questions of
management, (iv) consult with its respective legal and/or tax advisors, and (v)
that it has the financial ability to bear the risk of loss of its entire
investment and any periods of illiquidity. If such Investor is one of up to 35
non-accredited investors such non-accredited investor similarly represent that
such non-accredited investor has had the opportunity to: (i) evaluate the
Company and its business prospects, (ii) review the Company’s filings with the
SEC, (iii) ask questions of management, (iv) consult with its respective legal
and/or tax advisors, and (v) that such non-accredited investor has the financial
ability to bear the risk of loss of its entire investment and any periods of
illiquidity.



 

4

Investor Initials: ______________

 



(c) Source of Funds. Each Investor severally represents that, as to each source
of funds (each a “Source”) to be used by such Investor to pay the purchase price
of the Common Stock and Warrants to be purchased by such Investor hereunder, the
Source does not include assets of any employee benefit plan, other than a plan
exempt from the coverage of the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the rules and regulations promulgated
thereunder from time to time in effect.

 

4. Conditions to Closing of the Investors. Each Investor’s obligations at the
applicable Closing with respect to such Investor, are subject to the
fulfillment, on or prior to the applicable Closing Date, of all of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof, in each case except as modified by Schedule II,
shall have been true and correct when made, and shall be true and correct in all
material respects on the applicable Closing Date.

 

(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the applicable Closing Date with certain federal and
state securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Common
Stock and Warrants.

 

(c) Legal Requirements. On the date of the applicable Closing, the sale and
issuance by the Company, and the purchase by the applicable Investors, of the
Common Stock and Warrants shall be legally permitted by all laws and regulations
to which such Investors or the Company are subject.

 

(d) Transaction Documents. The Company shall have duly executed and delivered to
the Investors the following documents: (i) this Agreement and (ii) the
appropriate number of shares of Common Stock and Warrants issued hereunder on
the date of the applicable Closing.

 

5. Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Common Stock and Warrants at the applicable Closing with respect to
each Investor, is subject to the fulfillment, on or prior to the applicable
Closing Date, of all of the following conditions:

 

(a) Representations and Warranties. The representations and warranties made by
the applicable Investors in Section 3 hereof shall be true and correct when
made, and shall be true and correct on the applicable Closing Date.

 

5

Investor Initials: ______________

 



(b) Legal Requirements. On the date of the applicable Closing, the sale and
issuance by the Company, and the purchase by the applicable Investors, of the
Common Stock and Warrants shall be legally permitted by all laws and regulations
to which such Investors or the Company are subject.

 

(c) Transaction Documents. With respect to the obligation to sell and issue the
Common Stock and Warrants to any Investor, such Investor shall have duly
executed and delivered to the Company (i) this Agreement and (ii) an acceptance
by such Investor of the applicable Common Stock and applicable Warrants issued
hereunder to such Investor on the date of the applicable Closing.

 

6. Disclosures.

 

(a) Brokers and Finder’s Fees. At the Company’s sole discretion, the Company may
pay (i) a cash placement agent fee, brokerage commission, finder’s fee or
similar payment of up to 10% of the aggregate of all Unit Purchase Prices to any
qualified referral source, which may be an affiliate of the Company, to which it
can legally make such payment, in the form of cash, as well as (ii) a warrant
fee in the form of a warrant or warrants (“Placement Agent Warrants”),
exercisable into up to 10% of that number of shares of Common Stock issued (but
not the Warrants or shares of Common Stock underlying the Warrants). Such
Placement Agent Warrants shall be exercisable at 110% of the Unit Purchase Price
(which is the same exercise price as the Warrants purchased by the Investors)
for each share for which the Placement Agent Warrant is exercised and shall
expire on the same expiration date as the Warrants purchased by the Investors.
The Placement Agent Warrants shall have a cashless exercise provision. Placement
Agent Warrants may be issued to designees of the qualified referral source upon
request by the qualified referral source, as may be agreed by the Company in its
sole discretion, subject to applicable securities laws. Officers, directors,
managers, employees, affiliates and associated persons of the Company, and
affiliates of any of the foregoing qualified referral sources, are eligible to
invest as Investors in the Common Stock and Warrants, and are eligible to, and
may, receive fees, directly or indirectly (including, without limitation, fees
in respect of such person or persons’ investments in the Common Stock and
Warrants).

 

(b) Conflict of Interest. Aurora Capital LLC shall be a qualified referral
source pursuant to Section 6(a) above. Aurora Capital LLC and certain of its
members, managing members, officers directors, associated persons or employees
either previously or by virtue of becoming an Investor, or by virtue of
receiving fees or allocation of fee described in Section 6(a) above in this or
prior offerings, may be or may become direct or indirect shareholders or note
holders or option holders, or warrant owners of the Company or may be officers
or directors of the Company. Specifically, but not by way of limitation, both
Arnold S. Lippa and Jeff Eliot Margolis are indirect owners of member interests
of Aurora Capital LLC, members of the Board of Directors of the Company,
officers of the Company and direct or indirect shareholders of the Company.

 

(c) Arm’s Length Negotiation. The Company has not set the Unit Purchase Price
through an arms-length negotiation with any Investor or Investor representative.
The Company believes the price at which the Common Stock and Warrants are being
offered appropriately reflects economic realities under the Company’s current
circumstances. However, there can be no assurances that the Common Stock and
Warrants are not worth substantially less than the price at which they are being
sold.

 

(d) Legal Counsel. Each Investor hereby represents and warrants and that it has
consulted with legal counsel of its choosing, or has had sufficient opportunity
to consult with legal counsel of its choosing, in respect of the terms and
conditions of this Agreement and the applicable Common Stock and Warrants.

 

6

Investor Initials: ______________

 



7. Miscellaneous.

 

(a) Waivers; Amendments. Except as otherwise expressly provided in the Warrants
(with respect to any Warrant only), any provision of this Agreement and the
Warrants may be amended, waived or modified only upon the written consent of the
Company and Investors holding more than 50% of the aggregate outstanding
Investment Amount (a “Majority in Interest of Investors”); provided however,
that no such amendment, waiver or consent shall reduce the Investment Amount of
an Investor, in each case without such Investor’s written consent. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon all
of the parties hereto and all Warrant holders. Notwithstanding the foregoing,
this Agreement may be amended to add a party as an Investor hereunder in
connection with any subsequent Closing without the consent of any other
Investor.

 

(b) Nature of Investment. For the avoidance of doubt, the parties hereto
acknowledge and agree that the payment of the Investment Amount to the Company
by an Investor in respect of any Common Stock (but not in respect of any
Warrant) will be deemed to be an equity investment in the Common Stock of the
Company.

 

(c) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York or of any other state.

 

(d) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

(e) Successors and Assigns. Subject to the restrictions on transfer described in
Section 6(f) below, the rights and obligations of the Company and the Investors
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 

(f) Assignment. The rights, interests or obligations hereunder and under the
Warrants may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of a Majority in Interest
of Investors. The rights, interests or obligations hereunder and under the
Warrants may not be assigned by any Investor without the prior written consent
of the Company.

 

(g) Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

(h) Notices. All notices, demands, consents, or other communications hereunder
shall in writing and faxed, mailed or delivered to each party as follows: (i) if
to a Investor, at such Investor’s address or facsimile number set forth in the
Schedule of Investors attached as Schedule I, or at such other address as such
Investor shall have furnished the Company in writing in accordance with this
paragraph, or (ii) if to the Company, at such address or fax number set forth on
the signature pages hereto, or at such other address or facsimile number as the
Company shall have furnished to the Investors in writing in accordance with this
paragraph. All such communications will be deemed effectively given the earlier
of (i) when received, (ii) when delivered personally, (iii) one business day
after being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

 



7

Investor Initials: ______________

 



(i) Expenses. Each of the Company and the Investors will bear their own
respective expenses associated with the negotiation, execution and delivery of
this Agreement and the Common Stock and Warrants.

 

(j) Only Company Liable. In no event shall any stockholder, officer, director or
employee of the Company be liable for any amounts due or payable pursuant to any
Transaction Document.

 

(k) Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(l) Headings. Headings used in this Agreement have been included for convenience
and ease of reference only, and will not in any manner influence the
construction or interpretation of any provision of this Agreement.

 

(m) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

 

(Signature Page Follows)

 

8

Investor Initials: ______________

 



The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

COMPANY:

 

RESPIRERX PHARMACEUTICALS INC.

a Delaware corporation

 

By:   Name: Jeff Eliot Margolis Title: Senior Vice President, Treasurer,
Secretary and Chief Financial Officer

 



Address for notices:

RespireRx Pharmaceuticals Inc.

Attention: Jeff Eliot Margolis

Senior Vice President, Treasurer, Secretary and Chief Financial Officer

126 Valley Road, Suite C

Glen Rock, NJ 07452

(phone): 917-834-7206

(fax): 415-887-7814

 

 

Investor Initials: ______________

 



INVESTOR:

 

[INVESTOR NAME (IF ENTITY)]

 

By: _____________________________________ (signature)

 

Print Name:

 

Print Title:

 

Investor Signature Page of Common Stock and Warrant Purchase Agreement

 

Investor Initials: ______________

 

1

   

 



SCHEDULE I

SCHEDULE OF INVESTOR(S)

 

Investor Name, Contact Name, Address, Phone, Fax  Aggregate
Investment
Amount   Closing Date   $     [_____],201[]                                    

 

Schedule I of Common Stock and Warrant Purchase Agreement

 

Investor Initials: ______________

 

2

   

 



SCHEDULE II

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Convertible Notes

 

The Company was obligated under Convertible Notes issued from November 5, 2014
through and including February 2, 2015, aggregating principal amounts totaling
$579,500 and bearing interest of 10% per annum and maturing on September 15,
2016. As of March 31, 2017 there was $276,000 of original principal plus accrued
interest of $71,970 for a total of $347,970 due. As of September 30, 2016,
outstanding notes and accrued interest became due and payable. In October 2016,
as reported on Forms 8-K, certain noteholders notified the Company that such
noteholders’ notes were in default changing the interest rate from 10% to 12% on
such defaulted notes.

 

Notes

 

The Company is obligated under two demand promissory notes of $25,000 each for a
total of $50,000 to James S. Manuso, the Company’s President and CEO and Vice
Chairman and Arnold S. Lippa, the Company’s Chief Scientific Officer and
Chairman. Each note is payable on demand and bears interest at a rate equal to
10% per annum, with any accrued but unpaid interest added to principal at the
end of each year that the balance is outstanding. Each note grants a security
interest in the assets of the Company, subject to certain conditions as set
forth therein. These demand promissory notes are described in a Form 8-K filed
with the Securities and Exchange Commission on September 28, 2016.

 

The Company is obligated under two demand promissory notes of $52,600 each for a
total of $105,200 to James S. Manuso, the Company’s President and CEO and Vice
Chairman and Arnold S. Lippa, the Company’s Chief Scientific Officer and
Chairman. Each note is payable on demand and bears interest at a rate equal to
10% per annum, with any accrued but unpaid interest added to principal at the
end of each year that the balance is outstanding. Each note grants a security
interest in the assets of the Company, subject to certain conditions as set
forth therein. These demand promissory notes are described in a Form 8-K filed
with the Securities and Exchange Commission on February 3, 2016.

 

As of March 31, 2016, there was an aggregate of $170,045 payable pursuant to
these four demand promissory notes inclusive of $14,845 of accrued interest.

 

Samyang Documents

 

Permitted liens include the liens granted to Samyang Optics Co., Ltd. (now known
as SY Corporation, Co., Ltd.) (“Samyang”) and its successors and assigns under
that certain Securities Purchase Agreement, dated as of June 25, 2012, between
the Company and Samyang and any documents delivered in connection therewith (as
amended, restated or otherwise modified from time to time, collectively, the
“Samyang Documents”). The indebtedness pursuant to the Samyang Documents and all
transactions contemplated in connection with the Samyang Documents are permitted
hereunder. The Company is in default of certain of the Samyang Documents, as
more fully set forth in the Company’s filings with the U.S. Securities and
Exchange Commission.

 

Non-permanent equity

 

Non-permanent equity of $185,000 as of March 31, 2017 was the result of a
financing of $185,000 in December 2016 which was the sale of units that
consisted of one share common stock and one common stock purchase warrant.
Investors have an exchange right into future financings through December 30,
2017. Since such financings may include debt financings, the December 2016
closings resulted in the sale by the Company of non-permanent equity which is
accounted for as a liability. The offering and the accounting treatment are
described in the Company’s filings with the SEC, particularly in its Form 10-K
as of December 31, 2016 and its Form 10-Q as of March 31, 2017.

 

Other short-term notes payable

 

Other short term notes payable at March 31, 2017 consisted of premium financing
agreements with respect to various insurance policies.

 

Investor Initials: ______________

 

3

   

 



Pending or Threatened Litigation or Claims

 

In the opinion of management of the Company, adequate provision has been made in
the Company’s condensed consolidated financial statements as of March 31, 2017
for the items listed below.

 

By letter dated November 11, 2014, a former director of the Company, who joined
the Company’s Board of Directors on August 10, 2012 in conjunction with the Pier
transaction and who resigned from the Company’s Board of Directors on September
28, 2012, asserted a claim for unpaid consulting compensation of $24,000. The
Company has not received any further communications from the former director
with respect to this matter.

 

By letter dated February 5, 2016, the Company received a demand from a law firm
representing a professional services vendor of the Company alleging an amount
due and owing for unpaid services rendered. On January 18, 2017, following an
arbitration proceeding, an arbitrator awarded the vendor the full amount sought
in arbitration of $146,082. Additionally, the arbitrator granted the vendor
attorneys’ fees and costs of $47,930. All such amounts had been accrued at March
31, 2017 and December 31, 2016.

 

By e-mails dated July 21, 2016 and subsequently, the Company received demands
from an investment banking consulting firm that represented the Company in 2012
in conjunction with the Pier transaction alleging that $225,000 is due and owing
for unpaid investment banking services rendered.

 

Trade Accounts

 

From time to time, the Company has obligations in respect of trade accounts
payable.

 

Investor Initials: ______________

 

4

   

 



EXHIBIT A

 

FORM OF WARRANT

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAW, AND NO INTEREST HEREIN OR THEREIN MAY BE SOLD, DISTRIBUTED,
ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS COVERING ANY SUCH TRANSACTION, (B) THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF SUCH SECURITIES (CONCURRED IN BY COUNSEL FOR THE
COMPANY) THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (C) THE COMPANY
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

RespireRx Pharmaceuticals Inc.

 

Warrant Number:
[_______]                                                         Initial
Exercise Date: [ ], 201[ ]

 

THIS WARRANT TO PURCHASE COMMON STOCK (the “Warrant”) certifies that, for value
received, [______________] or its/his/her permitted assigns (the “Holder”) is
entitled, upon the terms and conditions hereof, and subject to the limitations
on exercise hereinafter set forth, at any time on or after the date hereof (the
“Initial Exercise Date”) and on or prior to 5:00 p.m. New York time on September
29, 2022 (the “Termination Date”) but not thereafter, to subscribe for and
purchase from RespireRx Pharmaceuticals Inc., a Delaware corporation (the
“Company”), [  ] shares (as subject to adjustment hereunder, the “Warrant
Shares”) of Common Stock. The purchase price of each share of Common Stock under
this Warrant shall be equal to the Exercise Price, as defined in Section 2(b),
and may be exercised on a cashless basis, as set forth in Section 2(c).

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Common Stock and Warrant
Purchase Agreement, dated as of [_____], 201[  ] (the “Purchase Agreement”),
among the Company and the Investors. This is one of the “Warrants” referred to
in the Purchase Agreement.

 

Investor Initials: ______________

 

5

   

 



Section 2. Exercise and Call Provision.

 

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on any Business
Day (as defined below) on or after the Initial Exercise Date and on or before
the Termination Date by delivery to the Company (or such other office or agency
of the Company as it may designate by notice in writing to the registered Holder
at the address of the Holder appearing on the books of the Company) of a duly
completed and executed facsimile or electronic mail copy of the Notice of
Exercise form annexed hereto (the “Notice of Exercise”). The Company shall use
reasonable best efforts to not affect the exercise of any portion of this
Warrant, and the Holder shall not have the right to exercise any portion of this
Warrant, pursuant to the terms and conditions of this Warrant and any such
exercise shall be null and void and treated as if never made, to the extent that
after giving effect to such exercise, the Holder together with any parties with
whom or with which the Holder’s ownership interest must be aggregated
(“Attribution Parties”), collectively would beneficially own in excess of 4.99%
(the “Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Holder
and the other Attribution Parties shall include the number of shares of Common
Stock held by the Holder and all other Attribution Parties plus the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (A) exercise of the remaining,
unexercised portion of this Warrant beneficially owned by the Holder or any of
the other Attribution Parties and (B) exercise or conversion of the unexercised
or unconverted portion of any other securities of the Company (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) beneficially owned by the Holder or any other Attribution Party
subject to a limitation on conversion or exercise analogous to the limitation
contained in this Section 2(a). For purposes of this Section 2(a), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934 (the “1934 Act”) and the rules promulgated thereunder. For
purposes of determining the number of outstanding shares of Common Stock the
Holder may acquire upon the exercise of this Warrant without exceeding the
Maximum Percentage, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public
filing with the SEC, as the case may be, (y) a more recent public announcement
by the Company or (z) any other more recent written notice by the Company or the
Transfer Agent, if any, setting forth the number of shares of Common Stock
outstanding (the “Reported Outstanding Share Number”). If the Company receives a
Notice of Exercise from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall (i) notify the Holder in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Notice of
Exercise would otherwise cause the Holder’s beneficial ownership, as determined
pursuant to this Section 2(a), to exceed the Maximum Percentage, the Holder must
notify the Company of a reduced number of Warrant Shares to be acquired pursuant
to such Notice of Exercise (the number of shares by which such purchase is
reduced, the “Reduction Shares”) and (ii) as soon as reasonably practicable, the
Company shall return to the Holder any exercise price paid by the Holder for the
Reduction Shares. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon exercise of this Warrant results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act and the rules promulgated
thereunder), the number of shares so issued by which the Holder’s and the other
Attribution Parties’ aggregate beneficial ownership exceeds the Maximum
Percentage (the “Excess Shares”) shall be deemed null and void and shall be
cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares. As soon as reasonably practicable after the issuance
of the Excess Shares has been deemed null and void, (i) the Company shall return
to the Holder the exercise price paid by the Holder for the Excess Shares, and
(ii) the Holder shall provide any documentation reasonably requested by the
Company to effect such cancellation on the records of the Company and its
transfer agent. Upon delivery of a written notice to the Company, the Holder may
from time to time increase or decrease the Maximum Percentage to any other
percentage as specified in such notice; provided that (i) any such increase in
the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Warrants issued in connection with the Purchase Agreement
that is not an Attribution Party of the Holder. For purposes of clarity, the
shares of Common Stock issuable pursuant to the terms of this Warrant in excess
of the Maximum Percentage shall not be deemed to be beneficially owned by the
Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the 1934 Act. No prior inability to exercise this Warrant
pursuant to this paragraph shall have any effect on the applicability of the
provisions of this paragraph with respect to any subsequent determination of
exercisability. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 2(a) to the extent necessary to correct this paragraph or any
portion of this paragraph which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 2(a) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Warrant. Within three (3) Business
Days (as defined below) following the date of exercise as aforesaid, the Holder
shall deliver the aggregate Exercise Price (as defined below) for the shares
specified in the applicable Notice of Exercise by wire transfer in immediately
available funds or cashier’s check drawn on a United States bank in immediately
available funds. A “Business Day” means any day other than a Saturday or Sunday
or any day that national commercial banks in New York City, New York are
authorized or required to close or any day that the NADSAQ stock markets or any
other nationally recognized stock markets are closed. Notwithstanding anything
herein to the contrary, the Holder shall not be required to physically surrender
this Warrant to the Company until the Holder has purchased all of the Warrant
Shares available hereunder and the Warrant has been exercised in full, in which
case, the Holder shall surrender this Warrant to the Company for cancellation
within three (3) Business Days of the date the final Notice of Exercise is
delivered to the Company. Partial exercises of this Warrant resulting in
purchases of a portion of the total number of Warrant Shares available hereunder
shall have the effect of lowering the outstanding number of Warrant Shares
purchasable hereunder in an amount equal to the applicable number of Warrant
Shares purchased. The Company, either directly or through its representative,
shall maintain, or cause to be maintained, records showing the number of Warrant
Shares purchased and the date of such purchases, which records shall be deemed
to be accurate absent manifest error. The Company shall deliver any objection to
any Notice of Exercise within two (2) Business Days of actual receipt of such
notice. The Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.

 

b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant initially shall be $1.10 per share (110% of Unit Purchase Price as
defined in the Purchase Agreement), subject to adjustment hereunder (including,
without limitation, under Sections 2 and 3 hereof) (as adjusted, the “Exercise
Price”).

 

c) Cashless Exercise. This Warrant may be exercised at any time permitted
hereunder, subject to the Limitation set forth in Section 2(a), by means of a
“cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of Warrant Shares equal to the quotient obtained by
the following formula:

 

(A-B)*(X)

(A)

Where:

 

Investor Initials: ______________

 

6

   

 



(A) = the Closing Price on the Trading Day immediately preceding the date of
such election (“Trading Day” means any Business Day, or, if the Common Stock of
the Company is traded on an exchange, the OTC BB or other quotation system, then
any Business Day on which such exchange, the OTC Bulletin Board or quotation
system is open for trading the Common Stock of the Company);

 

(B) = the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

As used herein, “Closing Price”, shall mean the first of the following clauses
that applies: (1) if, at the time of any such calculation, the Common Stock is
listed or quoted on the American Stock Exchange, or the New York Stock Exchange,
or the NASDAQ Market, the NASDAQ Capital Market or the Archipelago Exchange, or
OTC Markets QB or OTX Markets QX, the Closing Price shall be the closing or last
sale price reported for the last business day immediately preceding the date of
any such calculation; (2) if, at the time of any such calculation, the Common
Stock is quoted on the OTC Bulletin Board or listed in the “Pink Sheets”
published by the National Quotation Bureau Inc. or a similar agency or
organization succeeding to its function or reporting prices, the Closing Price
shall be the average of the closing prices reported for the last five (5) days
during which the Common Stock actually traded and for which a closing price is
available immediately preceding the date of any such calculation, or (3) in all
other cases, the Closing Price of a share of Common Stock shall be the price
determined by an independent appraiser selected in good faith by the Holder and
reasonably acceptable to the Company.

 

d) Mechanics of Exercise.

 

i. Delivery of Certificates Upon Exercise. Certificates for shares issuable upon
the exercise hereof shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if
the Company is a participant in such system and such shares are eligible for
legend removal, and otherwise by physical delivery to the address specified by
the Holder in the Notice of Exercise on the date that is no more than three (3)
Business Days after the latest of (A) the delivery to the Company of the Notice
of Exercise, (B) surrender of this Warrant (if required), and (C) payment of the
aggregate Exercise Price as set forth above (such date, the “Warrant Share
Delivery Date”). The Warrant Shares shall be deemed to have been issued, and
Holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, upon delivery of
Notice of Exercise, irrespective of the date such Warrant Shares are credited to
the Holder’s DTC account or the date of delivery of the certificates evidencing
such Warrant Shares (as the case may be) in the case of a cashless exercise and,
if a cash exercise, then subject to payment to the Company of the Exercise Price
in good funds by either certified check, wire transfer or other similar payment
method and all taxes required to be paid by the Holder, if any, pursuant to
Section 2(d)(v) prior to the issuance of such shares, having been paid.

 

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant, at the time of delivery of the certificate or
certificates representing Warrant Shares, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

 

Investor Initials: ______________

 

7

   

 



iii. Rescission Rights. If the Company fails to transmit, or to cause the
transfer agent of the Company to transmit, to the Holder a certificate or the
certificates representing the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

 

iv. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

 

v. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto (the “Assignment Form”) duly executed by the
Holder and the Company may require, as a condition thereto, the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto.

 

vi. Closing of Books. The Company will not close its stockholder books or
records in any manner that prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

vii. Acquisitions. If at any time while this Warrant is outstanding there is an
Acquisition (as defined below) in which the Company is not the surviving entity,
then the Holder shall receive from any surviving entity or successor to the
Company, in exchange for this Warrant, a new warrant in the surviving entity or
successor to the Company substantially in the form of this Warrant and with an
exercise price adjusted to reflect the nearest equivalent exercise price of
common stock (or other applicable equity interest) of the surviving entity that
would reflect the economic value of this Warrant, but in the surviving entity.
An “Acquisition” shall mean the closing of a merger, share exchange,
consolidation, acquisition of all or substantially all of the assets or stock,
reorganization or liquidation of the Company that results in the stockholders of
the Company immediately prior to such transaction owning less than 50% of the
voting capital stock of the Company (or its successor or parent corporation)
immediately after the transaction or, in the case of a sale of assets or
liquidation, the Company owning after the transaction less than substantially
all of the assets owned by the Company prior to the transaction (other than an
issuance of equity securities for the primary purpose of raising capital) or any
other event that constitutes a “Capital Change” under the Company’s Second
Restated Certificate of Incorporation, as it may be amended, restated or
otherwise modified from time to time. The Holder shall execute all documentation
required to be executed by the Company or the acquirer or successor of the
Company in connection with the Acquisition, including, without limitation,
escrow, indemnification and other similar agreements. Subject to and to the
extent permitted by applicable law, the Company will endeavor to notify the
Holder of any proposed Acquisition at least 30 days prior to the date of any
Acquisition (or such shorter period as reasonably practicable under the
circumstances); provided that the failure to so notify the Holder shall not in
any way impair the Acquisition.

 

Investor Initials: ______________

 

8

   

 



e. Call Provision. If at any time prior to the expiration of, or the exercise by
the Holder of this Warrant the closing price of Company’s common stock is 250%
or more than the Unit Purchase Price for five (5) consecutive trading days (the
“Trading Price Condition”), the Company shall have the right to call, redeem and
cancel this Warrant on the tenth day after written notice by the Company to the
Holder and payment to the Holder in cash of $0.001 per Warrant Share. To
effectively exercise this call provision, such written notice of intent to
exercise the call provision under this Section 2(e) must be provided by the
Company by the close of business on the second trading day following
satisfaction of the Trading Price Condition. The Holder may exercise this
Warrant on a cash or cashless basis after written notice by the Company, but
before the tenth day after such written notice, which exercise shall nullify the
Company’s right to call, redeem and cancel this Warrant. Failure by the Company
to provide timely notice shall preclude the Company from exercising this call
provision with respect to the satisfaction of the Trading Price Condition over
that five (5) consecutive trading day period but shall not preclude the Company
from exercising this call provision with respect to satisfaction of the Trading
Price Condition over any other subsequent five (5) consecutive trading days. The
Company may not call, redeem or cancel any portion of this Warrant that may not
be exercised during the ten (10) day notification period pursuant to the
restrictions on exercise in Section 2(a).

 

Section 3. Certain Adjustments.

 

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant and which shall not include any dividends paid-in-kind
in respect to the Series G 1.5% Convertible Preferred Stock), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged. Any adjustment made pursuant to
this Section 3(a) shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

b) Calculations. All calculations under this Section 3 shall be made to the
nearest 1/100th of a cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 3, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

Investor Initials: ______________

 

9

   

 

c) Notice to Holder.

 

i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to this Section 3, the Company shall promptly mail to the Holder a
notice setting forth the Exercise Price after such adjustment and any resulting
adjustment to the number of Warrant Shares and setting forth a brief statement
of the facts requiring such adjustment.

 

ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
special nonrecurring cash dividend on or a redemption of the Common Stock, (B)
the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, or (C) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, any of the events in Section 3.(c)ii (A), (B) or (C) being an “Event”,
then, in each case, the Company shall cause to be mailed to the Holder at its
last address as it shall appear upon the Warrant Register (as defined below) of
the Company, at least ten (10) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record shall be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such Event is expected to become effective or close, as
applicable, and the date as of which it is expected that holders of the Common
Stock of record shall be entitled to exchange their shares of the Common Stock
for securities, cash or other property deliverable upon such Event; provided
that the failure to mail such notice or any defect therein or in the mailing
thereof shall not affect the validity of the corporate action required to be
specified in such notice. The Holder shall remain entitled to exercise this
Warrant during the period commencing on the date of such notice to the effective
date of the Event triggering such notice except as may otherwise be expressly
set forth herein.

 

Section 4. Transfer of Warrant.

 

a) Transferability. Subject to compliance with any applicable securities laws,
the conditions set forth in Section 4(d) hereof, and the conditions of the
Purchase Agreement (including, without limitation, the Company’s prior written
consent in accordance with the Purchase Agreement) pursuant to which this
Warrant was purchased, this Warrant and all rights hereunder (including, without
limitation, any registration rights) are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company or its
designated agent, together with an Assignment Form duly executed by the Holder
or its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Initial Exercise Date and shall be identical with this Warrant
except as to the number of Warrant Shares issuable pursuant thereto.

 

Investor Initials: ______________

 

10

   

 



c) Warrant Register. The Company shall, either directly or through its
representative, record or cause to be recorded, this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time, which Warrant Register shall be
deemed to be accurate absent manifest error. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary.

 

d) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be either (i) registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws
or (ii) eligible for resale without volume or manner-of-sale restrictions or
current public information requirements pursuant to Rule 144, the Company may
require, as a condition of allowing such transfer, that the Holder or transferee
of this Warrant satisfy any other reasonable conditions established by the
Company, including, without limitation, a legal opinion reasonably acceptable to
the Company with respect to such transfer.

 

e) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act. The Holder acknowledges that the Warrant Shares will not be
registered under the Securities Act of 1933, as amended, or any applicable
statute or foreign securities law, and will therefore not be freely
transferable.

 

Section 5. Miscellaneous.

 

a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i).

 

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

Investor Initials: ______________

 

11

   

 



d) Authorized Shares.

 

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be listed.
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue).

 

Except and to the extent waived or consented to by the Holder, the Company shall
not by any action, including, without limitation, amending its certificate of
incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such actions as may be necessary or
reasonably appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or reasonably
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e) Jurisdiction. This Warrant is a contract between the Company and the Holder
and its terms shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed in the
State of New York, without giving effect to any choice or conflict of law
provision or rule of that or any other jurisdiction. The Company and each Holder
irrevocably consent to the jurisdiction of the United States federal courts and
the state courts located in New York City, in any suit or proceeding based on or
arising under this Warrant and irrevocably agree that all claims in respect of
such suit or proceeding may be determined in such courts. The Company and each
Holder irrevocably waives the defense of an inconvenient forum to the
maintenance of such suit or proceeding in such forum. The Company further agrees
that service of process upon the Company mailed by first class mail shall be
deemed in every respect effective service of process upon the Company in any
such suit or proceeding. Nothing herein shall affect the right of any Holder to
serve process in any other manner permitted by law. The Company agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.

 

Investor Initials: ______________

 

12

   

 



f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.

 

g) Nonwaiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies, notwithstanding the
fact that all rights hereunder terminate on the Termination Date.

 

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be deemed delivered the
day after the date sent if sent by overnight courier, the same day sent if sent
by facsimile transmission or email with confirmation of receipt by the Holder,
or three (3) days after deposit with the US Postal Service if sent via certified
mail or first class mail if sent to the Holder at the address, facsimile number
or email address provided by the Holder as of the last date on which Holder
communicated in writing such contact information to the Company.

 

i) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

j) Successors and Assigns. Subject to applicable securities laws, the provisions
and limitations of the Purchase Agreement (including, without limitation, the
Company’s prior written consent in accordance with the Purchase Agreement) and
this Warrant, and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. Such successors or
permitted assigns of the Holder shall be deemed to be the Holder for all
purposes hereunder. The provisions of this Warrant are intended to be for the
benefit of any Holder from time to time of this Warrant and shall be enforceable
by the Holder or holder of Warrant Shares. Nothing herein, express or implied,
is intended to or shall confer upon any other person any legal or equitable
right, benefit or remedy of any nature whatsoever, under or by reason of this
Warrant.

 

k) Entire Agreement. This Warrant constitutes the sole and entire agreement of
the parties to this Warrant with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.

 

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

Investor Initials: ______________

 

13

   

 



n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

o) Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Warrant is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Warrant or the transactions contemplated
hereby.

 

(Signature Page Follows)

 

Investor Initials: ______________

 

14

   

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the ___ day of _____________, 201[  ].

 

  RESPIRERX PHARMACEUTICALS INC.       By: /S/Jeff Eliot Margolis





  Name: Jeff Eliot Margolis   Title: Senior Vice President, Treasurer, Secretary
and Chief Financial Officer

 

Investor Initials: ______________

 

 

   

 



AGREED AND ACCEPTED:

 

[HOLDER]

 



Signature:     Name (print):     Address:                 Email:     Facsimile
Number:

 



  

Investor Warrant Signature Page

 

Investor Initials: ______________

 

 

   

 



NOTICE OF EXERCISE

 

To: RespireRx Pharmaceuticals Inc.

 

(1) The undersigned, pursuant to the provisions set forth in the attached
Warrant No. ______, hereby irrevocably elects to purchase (check applicable
box):

[  ] ____________ shares of the Common Stock of RespireRx Pharmaceuticals Inc.
covered by such Warrant.

 

(2) The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

[  ] $__________ in lawful money of the United States; and/or

 

[  ] pursuant to Section 2(c) of the Warrant being exercised, the cancellation
of such portion of such Warrant as is exercisable for a total of _________
Warrant Shares (using a Closing Price of $_______ per share for purposes of this
calculation).

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

            (please print or type name and address)           (please insert
social security or other identifying number)

 

The Warrant Shares shall be delivered to the following:

 

                                              (please print or type name and
address)

 

and if such number of shares of Common Stock shall not be all the shares
evidenced by this Warrant Certificate, that a new Warrant for the balance of
such shares be registered in the name of, and delivered to, Holder.

_______________________________

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

 

 

 

 

Investor Initials: ______________

 



 

   

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended (“Reg
D”), or is one of less than 35 non-accredited investors that participated in the
exempt private placement pursuant to Rule 506(b) of Reg D.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:       Signature of Authorized Signatory of Investing
Entity:       Name of Authorized Signatory:       Title of Authorized Signatory:
  Date:

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

Dated: ______________, _______

 

        Holder’s Signature:         Holder’s Address:

 



Assignee’s Signature:       Company’s Signature:  

 

Investor Initials: ______________

 

15

   

 



NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 





Investor Initials: ______________



 



2

   

 

 

